Case 8:19-cv-01914-CEH-CPT Document 1 Filed 08/05/19 Page 1 of 6 PageID 1



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA


 NICHOLAS MEDLEY,
      Plaintiff,                                     CASE NO.:

 vs.

 ATOMIC TATTOOS HOLDINGS, LLC.
     Defendant.
                                               /

                           INJUNCTIVE RELIEF SOUGHT

                                      COMPLAINT

         Plaintiff NICHOLAS MEDLEY (Collectively “Plaintiff”), by and through the
 undersigned counsel, hereby files this Complaint against the Defendant, ATOMIC
 TATTOOS HOLDINGS, LLC. (Hereinafter “Defendant") for injunctive relief Pursuant
 to the Americans with Disabilities Act, 42 U.S.C §12181, et seq. (“ADA”), and allege as
 follows:

                                    JURISDICTION

       1. This Court has original jurisdiction over the action pursuant to 28 U.S.C 1331
          and 1343 for Plaintiff’s claims arising under 42 U.S.C. 12181, et seq., based
          upon Defendant ATOMIC TATTOO HOLDINGS, LLC’s requirement of
          learning Plaintiff’s HIV status before providing service.

       2. This Court has original jurisdiction over the action pursuant to 28 U.S.C 1331
          and 1343 for Plaintiff’s claims arising under 42 U.S.C. 12181, et seq., based
          upon Defendant ATOMIC TATTOO HOLDINGS, LLC’s policy of not
          providing service to customers that are HIV positive.

       3. Plaintiff, NICHOLAS MEDLEY is a resident of the State of Florida and the
          judicial district, is sui juris, is disabled as defined by the ADA, 42 U.S.C
          §12102(2)(B) Plaintiff has been HIV positive since diagnosis in 2010.
          Plaintiff’s access to the services available to the public at the business at 1712
          E 7th Avenue, Tampa, FL 33605. County appraisal number A-18-29-19-50N-
          000069-00007.1 (“The Property”), was denied upon learning of Plaintiff’s
          status as HIV positive.

       4. In November of 2018, Plaintiff was a potential customer of the Defendant’s
          services as tattoo provider before denial of service based on HIV status.
          Plaintiff lives in the near vicinity of the Property.
Case 8:19-cv-01914-CEH-CPT Document 1 Filed 08/05/19 Page 2 of 6 PageID 2



      5. Plaintiff intends to visit the Property within a year or sooner to purchase the
         services of the tattoo artists. Plaintiff was denied this service upon prior visit in
         November of 2018 due to his HIV status.

      6. In this instance, Plaintiff traveled to the Property as a customer. Upon attempt
         to purchase services, Plaintiff was handed a release form which asked multiple
         questions including whether the client is HIV positive.

      7. Upon disclosing his HIV positive status, Plaintiff was informed by the staff of
         the property that it is company policy not to tattoo potential customers that are
         HIV positive.

      8. Defendant, ATOMIC TATTOOS HOLDINGS, LLC, is a Florida Corporation
         that operates for business purposes on the/property at 1712 E 7th Avenue,
         Tampa, FL 33605.

                          FACTUAL ALLEGATIONS AND CLAIM

      9. The Property is a public accommodation and service establishment.

      10. Pursuant to the mandates of 42 U.S.C. § 12181(a) on July 26, 1991, the
          Department of Justice, Office of the Attorney General, promulgated federal
          regulations to implement requirements of the ADA. 29 C.F.R. Part 36. Public
          accommodations were required to conform with these regulations by January
          26,, 1992 (or January 26, 1993 if defendant has 10 or fewer employees and
          gross receipts of $500,000 or less) 42 U.S.C. §12181, et seq. and 28 C.F.R.
          §36.508(a).

      11. Defendant owns and operates multiple locations in multiple states including the
          location the Plaintiff attended. Their business conducts interstate commerce.

      12. Business and Property must be, but is not, in compliance with the ADA.
          Compliance with the ADA by Defendant is readily achievable.

      13. Plaintiff has attempted to and has, to the extent possible, accessed the Business
          and Property in his capacity as a customer but could not fully do so because of
          his disabilities due to the policy barriers to access, and ADA violations that
          exist at the property that preclude and/or limit his access to the goods, services,
          facilities, privileges, advantages, and/or accommodations offered therein,
          including those policies and conditions and ADA violations more specifically
          set forth in this complaint.

      14. Plaintiff intends to visit the Business and Property in the near future as a
          customer in order to utilize all of the goods, services, facilities, privileges,
          advantages and/or accommodations commonly offered at the Business and
          Property, but will be unable to fully do so because of his disability and the
Case 8:19-cv-01914-CEH-CPT Document 1 Filed 08/05/19 Page 3 of 6 PageID 3



         policy barriers to access and ADA violations that exist at the Property that
         preclude and/or limit his access to the Business and Property and/or the goods,
         services, facilities, privileges, advantages and/or accommodations offered
         therein, including those policies, barriers, and ADA violations more
         specifically set forth in this complaint.

      15. Defendant’s business is a Public Accommodation and Service Operated by a
          Private Entity as defined by 42 U.S.C. §12181(7)(F).

      16. Defendant issues all customers a mandatory questionnaire in advance of
          providing service. This questionnaire inquires as to HIV status in violation of
          42 U.S.C. §12182 (b)(2)(A)(i).

      17. Defendant’s questionnaire asks all perspective customers to initial confirming
          that they do not have HIV prior to receiving service, showing a clear intent to
          exclude any customers with HIV from receiving service in violation of the
          ADA.

      18. In November of 2018, Plaintiff entered the Defendant’s establishment to
          purchase a tattoo. Upon entering, Plaintiff was greeted by a tattoo artist who
          handed him an intake form.

      19. Plaintiff was told it was necessary to fill out the intake form in order to receive
          services of the Defendant’s tattoo artists, however it was not necessary for
          Plaintiff to read the form. He was instructed as to which lines to write his
          initials and which lines to write is name and address and which line to sign his
          name. Plaintiff did as the artist instructed.

      20. Plaintiff was then escorted to the service area where the tattoo artists give
          tattoos to the customers. He discussed his desired design with the artists and
          selected an artist and design for the tattoo he wished to purchase.

      21. The defendant’s tattoo artist was just about to begin giving the defendant his
          tattoo when the Defendant thanked the employees for not having an issue with
          his being HIV positive. It is at this point that all service ceased.

      22. The defendant’s employees accused the Plaintiff of “Lying on his intake form.”
          Pointing out that Medley had initialed by the section of the form which asked
          him to write his initials confirming that he is not HIV positive.

      23. At this point the Plaintiff was told that he could not receive a tattoo. The
          Defendant’s employees told the Plaintiff that it was store policy not to tattoo
          HIV positive customers and was told “You could give us AIDS.”
Case 8:19-cv-01914-CEH-CPT Document 1 Filed 08/05/19 Page 4 of 6 PageID 4



      24. Plaintiff asked for his intake form to be returned to him. The Defendant’s
          employees provided the document. Please see document attached to this
          Complaint.

      25. Being singled out and refused service due to his disability caused Plaintiff
          extreme emotional distress. Plaintiff then exited the Property.

      26. Defendant violated Plaintiff’s rights as defined by 42 U.S.C. §12182 (a) by
          refusing to provide service based entirely on the Plaintiff’s revealing his status
          as HIV positive.

      27. In November of 2018, Defendant violated Plaintiff’s rights as defined by 42
          U.S.C. §12182 (a) by providing a mandatory questionnaire requesting that the
          Plaintiff disclose his HIV Status before receiving service.

      28. Defendant is the chief provider of service on the Property. Defendant has no
          legitimate need for information as to the HIV status of the customers.

      29. “A public accommodation shall not impose or apply eligibility criteria that
          screen out or tend to screen out an individual with a disability or any class of
          individuals with disabilities from fully and equally enjoying any goods,
          services, facilities, privileges, advantages, or accommodations, unless such
          criteria can be shown to be necessary for the provision of the goods, services,
          facilities, privileges, advantages, or accommodations being offered.” Sec
          36.301

      30. “Section 36.301 also prohibits attempts by a public accommodation to
          unnecessarily identify the existence of a disability; … or to inquire
          unnecessarily whether an individual has HIV disease.”

      31. Defendant is unnecessarily inquired as to whether Plaintiff had HIV disease in
          clear violation of the ADA.

      32. As there is no legitimate need for the information, Defendant inquiring as to
          the customers’ HIV status serves no purpose and gives Defendant the
          opportunity to discriminate against this extremely vulnerable section of our
          population. Once the customer discloses HIV status, there are dozens of ways
          the public accommodation can discriminate against this customer, which would
          be nearly impossible for the victim to prove. For example the Defendant could
          quote a higher price to an HIV positive customer than they would to other
          customers. They could state they lack the ability to help the customer, they can
          offer appointments that conflict with the customer’s schedule, or they can refer
          the customer to another provider.

      33. HIV is a protected Disability under the ADA. People who suffer from HIV are
          extremely vulnerable to discrimination, as they would have to disclose their
Case 8:19-cv-01914-CEH-CPT Document 1 Filed 08/05/19 Page 5 of 6 PageID 5



         HIV status in order to file a claim for relief due to discrimination. Most victims
         would prefer to seek another provider of service rather than make their HIV
         status public.

      34. A person’s HIV status is an extremely personal piece of medical information.
          As HIV is incurable, once a person’s HIV status is released to the public there
          is no way to undo the damage.

      35. People with HIV have difficulties fighting discrimination in employment,
          housing, and personal relationships.

      36. Defendant’s tattoo artists are not doctors, they are not HIPAA certified, they
          are in no way equipped to properly handle every customers HIV status with the
          amount of security and care necessary to protect customers from public release
          of their private medical information.

      37. Allowing unnecessary inquiries into HIV creates a public hazard as it
          facilitates discrimination against the HIV positive community, which leads to
          fewer people choosing to be tested for HIV.

      38. Removal of these conditions is readily achievable by the Defendant and can be
          carried out without much difficulty or expense.                  42 U.S.C.
          §12182(b)(2)(A)(ii); 42 U.S.C. §12182(b)(2)(A)(iii); §12181(9).

      39. Plaintiff is without adequate remedy at law, is suffering irreparable harm, and
          reasonably anticipates that he will continue to suffer irreparable harm unless
          and until Defendant is required to cease questioning perspective customers as
          to HIV status. The relief requested serves the public interest, and the benefit to
          the Plaintiff and the public far outweighs any detriment to the Defendant.

      40. Prior to filing suit, Plaintiff’s council sent multiple letters through US Mail
          warning the Defendant of ongoing ADA violations and encouraging the
          Defendant to contact Plaintiff council in order to avoid the need to file a
          complaint. Letters were sent to Defendant’s corporate office and the location of
          the violation. Plaintiff council waited over 30 days for Defendant to respond to
          the letters, no response was received. This gave the Plaintiff no choice but to
          file suit.

      41. Plaintiff has been obliged to retain the undersigned counsel for the filing and
          prosecution for this action, and has agreed to pay the undersigned counsel
          reasonable attorney’s fees, costs, and expenses from Defendants pursuant to 42
          U.S.C. §12205 and 12117, and Plaintiff is entitled to attorney’s fees, costs, and
          expenses from Defendant.

      42. Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant
          injunctive relief to Plaintiff, including an order to alter the Defendants’
Case 8:19-cv-01914-CEH-CPT Document 1 Filed 08/05/19 Page 6 of 6 PageID 6



           discriminatory business practices and make their services readily accessible to
           and useable by individuals with disabilities to the extent required by the ADA.

          WHEREFORE, Plaintiff respectfully requests that this Court issue a permanent
 injunction, enjoining Defendant from continuing its discriminatory practices. Plaintiff
 respectfully requests the Court issue a permanent injunction, ordering Defendant to cease
 questioning potential customers as to HIV status as required by the ADA. Plaintiff further
 requests that this Court issue a permanent injunction enjoining Defendant from refusing
 service to customers with disabilities including customers suffering from HIV disease,
 Plaintiff respectfully asks the court to award Plaintiff his reasonable attorney’s fees,
 litigation expenses and costs.

        Respectfully submitted this 5th day of August, 2019.

                                            RESPECTFULLY SUBMITTED,

                                            /s/ Andrew Strecker, Esq.
                                            Andrew Strecker, Esq.
                                            Florida Bar No.: 0052900
                                            319 Clematis Street Suite 614
                                            West Palm Beach, FL 33401
                                            P: (561) 360-2470
                                            Andrew@streckerlegal.com
                                            Admin@streckerlegal.com
                                            Attorney for Plaintiff
